Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 23 recites the limitation that “the spacer element comprises upper and lower, three-dimensional, sliding surfaces”.  This appears to part of a different embodiment since the spacer elements shown in Figs. 25a- 26d show a flat or planar upper surface and that it is the three-dimensional upper and lower surfaces of the sub-surfaces that determine the lateral extension and height change of the placeholder (pages 48 - 49), not three-dimensional surfaces of the spacer element.  Therefore claim 23 is withdrawn.  Because claims 25-28 depend from claim 23, they are also withdrawn. 
The same is true for claim 35 and dependent claims 38 - 40. 
Claims 21-29 and 33 - 41 are withdrawn. 
Claims 16 - 18, 20, 30-32 and 42 are under examination. 

Claim Interpretation
Applicant argues that they have acted as their own lexicographer relating to “an expansion device” and “an interengaging structure”.  More specifically, that the structures are extensively described through the application and that because the language “means” is not used in the claims that Applicant has chosen to opt out of the provisions under 112(f). 

The Office respectfully disagrees. The structures described in the application are used to support or link the claimed function, because the structures are not present in the claims it would be improper to import them in any manner other than under 112(f).  If such structures are recited in the claims, then an interpretation under 112(f) would not be proper.  Because the claimed limitations invoke 112(f), applicant cannot choose to opt out of the interpretation.  However, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because the claims, as opposed to the Written Description, do not recite sufficient structure the interpretation is maintained. 

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that, in regards to the device of Aghayev, the change of the lateral expansion and the vertical distance are not independent of each other.  More specifically that the lateral expansion must be completed first, before the vertical distance can be changed.  The Office does not find this argument persuasive, because the claim limitation requires a “two movement course which are independent of each other”.  Aghayev discloses a two movement course, in other words the lateral expansion and vertical change do not happen simultaneously and thus are independent of each other.  For example, the lateral expansion does not depend upon the vertical change.  Furthermore, paragraphs [0053, 63] discloses that the device can expand horizontally and/or vertically.  Thus, due to the alternative language, e.g. “or”, Aghayev discloses two independent motions. It is also noted that the elected embodiment, and related description, appears to show an expansion path of lateral then vertical change (Figs. 25a-26d). Therefore, the rejection is maintained.  It is noted that Examiner is available for interviews to further clarify any of the present interpretations and rejections or to hear further clarifying arguments and/or proposed amendments. 

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16 - 18, 20, 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Aghayev et al. (US 2017/0209282 A1).

Regarding claim 16, Aghayev discloses the placeholder for spinal surgery  according to claim 31, wherein 

    PNG
    media_image1.png
    313
    644
    media_image1.png
    Greyscale
wherein the first sub-surface and the second sub-surface of the upper support as well as the first sub-surface and the second sub-surface of the lower support surface comprise an interengaging structure on the edges at which they touch in the closed state (paragraph [0064] discloses arms ref. 138 which engage with recesses ref. 139 and are considered to be the interengagins structure which touch in the closed state Fig. 9B), which is designed such that, in the event of an expansion, the interengaging struture permits a lateral moving apart of the first sub- surface as well as the second sub-surface (paragraph [0064]) and, in the expanded state, a lateral gap running perpendicular to the direction of the lateral moving apart through the upper and the lower support surface has a gap width, which is smaller than the maximum separation amount (see remarked Fig. 9C below).



Regarding claim 17, Aghayev discloses the placeholder according to claim 16, wherein the gap width of the lateral gap is zero even in the expanded state (as shown in Fig. 9C, the arms ref. 138 and recess ref. 139 overlap, creating a gap of zero at those contact points).  

Regarding claim 18, Aghayev discloses the placeholder according to claim 16, wherein the upper and the lower support are shaped in such a way that, during the lateral moving apart, the interengaging structure of the first sub-surface slides mounted on a first support structure in a part of the support associated with the second sub-surface and the interengaging structure of the second sub-surface slides mounted on a second support structure in a part of the support associated with the first sub- surface (the arms are recesses, refs. 138, 139, slide relative to one another).  

Regarding claim 20, Aghayev discloses the placeholder according to claim 16, wherein the expansion device for setting the placeholder between the closed and the expanded state includes a screw spindle with a screw head, by operation of which the change in the lateral extension as well as the vertical distance is controlled (ref. 170 is considered to be a screw spindle with a screw head for receiving a tool, paragraphs [0065 - 67] discloses that rotation of the screw enables change in both the lateral and the vertical directions).
 

Regarding claim 31, Aghayev discloses an intervertebral cage (Abstract) fully capable of functioning as a placeholder for spinal surgery, comprising: 
- an upper support (paragraph [0054], ref. 120a, Fig. 1) having an upper support surface (top surface) and a lower support (paragraph [0054], ref. 120b, Fig. 1)  having a lower support surface (bottom surface), the relative position of the upper support and the lower support being changeable (Fig. 9A), wherein the upper as well as the lower support surface each have a first sub-surface and a second sub-surface, which touch at edges thereof when the placeholder is in a closed state (the sub-surfaces are comprised of the mating surfaces of recesses and arms  refs. 139, 138 as shown in Figs. 9B-9D wherein they touch in the closed position, Fig. 9B) and 
- an expansion device (paragraph [0054], refs. 140, 170, 180), by application of which the upper support surface and the lower support surface are each variable in lateral extension by a lateral moving apart of the first subsurface and second sub-surface of each of the upper support surface and the lower support surface up to a maximum separation amount between a minimum lateral extension and a maximum lateral extension (paragraphs [0065-67], Fig. 9C) as well as in a vertical distance between a minimum height and a maximum height of the placeholder (Fig. 9D), so that the placeholder can be adjusted between a closed and an expanded state (Figs. 9A-9D); and 
- wherein the expansion device is configured to carry out the change in the lateral extension and the vertical distance in two movement courses which are independent of one another and freely definable and coded in the placeholder, by operation of a single drive (paragraph [0067] discloses a first movement in which spacers refs. 180 are moved towards one another to cause lateral expansion and a second movement in which separator ref. 140 is advanced to cause vertical expansion, thus two different movements).

Regarding claim 32, Aghayev discloses the placeholder according to claim 31, wherein the expansion device for setting the placeholder between the closed and the expanded state includes a screw spindle with a screw head, by operation of which the change in the lateral extension as well as the vertical distance is controlled (ref. 170 is considered to be a screw spindle with a screw head for receiving a tool, paragraphs [0065 - 67] discloses that rotation of the screw enables change in both the lateral and the vertical directions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aghayev et al. (US 2017/0209282 A1) in view of Shoshtaev (US 2019/0117409 A1)

Regarding claim 30, Aghayev discloses the placeholder according to claim 16, except for having a minimum height of greater than or equal to 7 mm in the closed state and a maximum height of less than or equal to 14 mm in the expanded state and a lateral extension of greater than or equal to 13 mm in the closed state.

Regarding claim 42, Aghayev discloses the placeholder according to claim 31, having a minimum height of greater than or equal to 7 mm in the closed state and a maximum height of less than or equal to 14 15Application No. 17/051,619 mm in the expanded state and a lateral extension of greater than or equal to 13 mm in the closed state

Shoshtaev teaches an analogous expansion device (Abstract) in which the device has a minimum height of greater than or equal to 7 mm in the closed state (paragraph [0274]) and a maximum height of less than or equal to 14 mm in the expanded state (paragraph [0274]) and a lateral extension of greater than or equal to 13 mm in the closed state (paragraph [0274]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Aghayev such that it has a minimum height of greater than or equal to 7 mm in the closed state and a maximum height of less than or equal to 14 mm in the expanded state and a lateral extension of greater than or equal to 13 mm in the closed state, as taught by Shoshtaev for the purpose of increasing and maintaining the distance between vertebral bodies (paragraph [0274]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773